DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 March 2022 has been entered.
 
Claim Status
Claims 1 and 11 are amended. Claims 2-4, 6, 10, 15, and 16 are cancelled. Claims 8, 9, 13, and 14 are withdrawn due to an earlier restriction requirement.
Claims 1, 5, 7, 11, and 12 are pending for examination below.

Response to Arguments
Applicant’s arguments and amendments with respect to the 103 rejection over Monnier have been fully considered and are persuasive. Monnier does not teach the newly claimed range of 40 to 80 wt% free fatty acids. Thus, the 103 rejection of the claims over Monnier has been withdrawn. 
Applicant's arguments filed 14 March 2022 have been fully considered but they are not persuasive.
Applicant argues on page 6 of the Remarks that it is reasonable to claim the range between two values tested, as exemplified by a FFA wt% which falls at the end-points within the claimed range, and which was shown to have less than or about 200 nm average size.
In response, the Examiner respectfully disagrees that this range argued by Applicant is the range which is actually claimed. The Examiner notes that the Tables and Figures never show a value of 200 nm. Also, the term “about” is not defined in the application, and so it is unclear what is considered to be “about” 200 nm. Thus, there is no support for the range of about 200 nm, because it is unclear what is “about”, and because there is no data to show that 200 nm is the upper limit of average particle size. Further, Applicant has not claimed a lower bound on the particle size. It is unclear that an average particle size of 1 nm, which would be within the claimed range, was contemplated or possessed by Applicant, as the lowest average particle size in the Table is 80.73 nm. Thus, the range claimed continues to be not supported by the specification, and remains new matter rejected under USC 112(a).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 7, 11, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	With regard to claim 1, the claim recites “wherein an average particle size of particles in the feedstock is less than or about 200 nm.” However, the instant application does not provide support for this range. First, the instant application does not define the term “about”. Thus, it is unclear what is encompassed by the term “about”, for example, the Table 1 shows that 60 wt% PFAD provides an average particle size of 183.4 (instant specification page 12). This would be ±8.3 of 200 nm. It is unclear whether this is within the amount of “about 200 nm” or not. Thus, it is unclear that the endpoint “about 200 nm” is supported by the specification, because there is no definition of “about” and 200 nm is not present in the data. Second, there is no lower bound on the range. However, it is unclear whether a feedstock with average particle size of 1 nm would meet the limitations, because there is no showing that this is contemplated as a feedstock. Thus, there is no support for the end point of “about 200 nm” and also no support for an unbounded range, and the limitation is new matter. 
	With regard to claims 5, 7, 11, and 12, the claims are rejected as being dependent on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 7, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, the claim is indefinite for reciting “about 200 nm” because the specification does not provide any indication as to what range of specific particle sizes is covered by the term “about”. As the claimed range is considered unsupported and new matter, it remains unclear what range is encompassed by the term “about”. For purposes of examination, the Examiner will consider ±10% is about, as this is a common range. Thus, the particle size claimed is considered to be up to 220 nm. 
With regard to claims 5, 7, 11, and 12, the claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Knuuttila et al. (US 2013/0012745).
With regard to claims 1, 7, and 11, Knuuttila teaches a method for producing renewable fuels and biofuels (paragraph [0001]) comprising the following steps:
a) pre-processing a feedstock comprising contaminants by filtering (paragraphs [0047]-[0048]), where the feedstock comprises a mixture of oils including plant oils or animal fats and tall oil  (paragraph [0044]) where the tall oil is CTO or TOFA (instant claim 7) (paragraph [0045]).
b) hydrodeoxygenation of the pre-processed feedstock to produce paraffins (paragraph [0059]) where the hydrodeoxygenation catalyst comprises a metal (paragraph [0063]).
Knuuttila further teaches that the feedstock can include a combination of free fatty acids and triglycerides (paragraph [0040]), and further that it comprises 50 to 90 wt% fatty acids (paragraph [0043]) which are preferably in the form of free fatty acids (paragraph [0041]). This overlaps the range of 40 to 80 wt% free fatty acids of instant claim 1, and 50 to 80 wt% of instant claim 11. While Knuuttila does not teach the exact range claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). When the feedstock comprises 50-90 wt% free fatty acids and also triglycerides, the remaining feedstock comprises predominantly triglycerides, as claimed. 
Knuuttila also teaches that the filtration of the feedstock is to remove contaminants (paragraph [0047]). Knuuttila does not specify that the feedstock includes particles of an average particle size of less than or about 200 nm as claimed. However, Knuuttila teaches a similar feedstock comprising mixtures of plant oils or animal fats and tall oil (paragraph [0044]) with a similar composition of free fatty acids and triglycerides (paragraphs [0040] and [0043]). Therefore, one of ordinary skill in the art would reasonably conclude that the feedstock of Knuuttila also comprises particles having the claimed average particle size of less than or about 200 nm as claimed, absent any evidence to the contrary.
	With regard to claim 12, Knuuttila teaches that the catalyst comprises alumina, silica, or activated carbon (paragraph [0063]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Knuuttila et al. (US 2013/0012745) as applied to claim 1 above, and further in view of Marker et al. (US 7,982,079).
With regard to claim 5, Knuuttila teaches that filtering the feedstock comprising tall oils and plant oils or animal fats removes contaminants such as metals (paragraph [0047]).
Knuuttila does not specifically teach that the contaminants removed also include phospholipids and solids. 
Marker teaches a process for producing hydrocarbons from renewable feedstocks including fatty acids (column 1, lines 12-15) where the feed can include tall oil (column 2, line 42) Marker further teaches that it is known that the renewable feedstocks may also contain contaminants such as metals, phosphorus, and solids, and that filtering can be done to remove the contaminants before hydrotreatment (column 3, lines 10-14, line 33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the filtration of Knuuttila would also remove phospholipids and solids as well as the metals taught by Knuuttila, because both Knuuttila and Marker teach filtration of feeds comprising tall oil to remove metals before hydrodeoxygenation, and Marker teaches that renewable feedstocks including tall oil may also comprise contaminants such as phosphorus and solids which are removed by the filtering (column 3, lines 10-14, line 33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772